DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An actuating system for a window shade” in line 1 and later recites “a shading structure of a window shade” in line 4. The recitation “a window shade” is unclear, as it introduces a new window shade (in addition to the one previously introduced in line 1). Read in light of the disclosure, it is unclear how the rotary drum of one window shade is rotatable to wind and unwind a shading structure of a different window shade. Claim 15 similarly recites “a head rail of a window shade”. It is recommended that the recitation in line 4 of claim 1 and the recitation in claim 15 be amended to recite “the window shade”.
Claim 1 introduces “a shading structure”, and claim 7 also introduces “a shading structure”. It is unclear if multiple shading structures are intended to be required, as the disclosure does not appear to support shading structures operated by the same rotary drum.
Claims 2-6, 8-14, and 16-18 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,633,916. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the corresponding claims of the reference patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Patent Application Publication No. 2016/0258211).
Regarding claim 1, Smith discloses an actuating system for a window shade (200), comprising: a fixed support shaft (208); a rotary drum (242) pivotally connected with the support shaft [FIGS. 37, 50], the rotary drum being rotatable for winding or unwinding a shading structure of a window shade (paragraph 0212); and a limiting mechanism (650) at least partially disposed inside the rotary drum [FIG. 61], the limiting mechanism comprising a threaded portion (threaded exterior of the shaft 208), a stop portion (652), a limiting part (end cap 219) and a follower (654), the threaded portion being provided on the support shaft, the stop portion and the limiting part being respectively disposed adjacent to a first and a second end of the threaded portion [FIGS. 51, 65], and the follower being engaged with the threaded portion (the follower 654 is threaded onto the threaded portion), the follower further being rotationally coupled to the rotary drum (via grooves 510A, 510B) and slidable relative to the rotary drum [FIGS. 51, 52]; wherein the rotary drum is rotatable in a first direction to drive the follower to slide toward a first position for engagement with the limiting part, and in a second direction opposite to the first direction to drive the follower to slide toward a second position for engagement with the stop portion (paragraph 0219-0220).
Regarding claim 2, Smith discloses that the rotary drum is pivotally connected with the support shaft about a pivot axis (axis of the shaft 208), and the follower is slidable along the pivot axis [FIGS. 51, 52].
Regarding claim 3, Smith discloses that engagement of the stop portion with the follower in the second position prevents the follower from moving from the second position toward the fist position (paragraph 0229).
Regarding claim 4, Smith discloses that the follower has a resilient arm (detent structure 708), the resilient arm and the follower being movable in unison during rotation and sliding movements of the follower on the threaded portion (the detent structure 708 is attached to the follower 654 and moves therewith), the resilient arm being engaged with the stop portion when the limiting mechanism is in the second position [FIG. 71].
Regarding claim 5, Smith discloses that the support shaft includes a first and a second sidewall surface [FIG. 64], the first sidewall surface (lower surface of the groove 714) being able to push the resilient arm to deflect to a first side for facilitating engagement of the resilient arm with the stop portion, and the second sidewall surface (upper surface of the groove 714) being able to push the resilient arm to deflect to a second side opposite to the first side for facilitating disengagement of the resilient arm from the stop portion.
Regarding claim 6, Smith discloses that a limited rotational displacement of the rotary drum in the second direction when the resilient arm is located adjacent to the stop portion causes the first sidewall surface to push the resilient arm to deflect to the first side for facilitating engagement of the resilient arm with the stop portion (the drum rotates in the second direction as the shade approaches the fully extended position; the detent structure 708 engages the first groove 714 by being deflected to the first side when the shade is fully extended), and when the resilient arm is engaged with the stop portion, another limited rotational displacement of the rotary drum in the second direction causes the second sidewall surface to push the resilient arm to deflect to the second side for facilitating disengagement of the resilient arm from the stop portion (when the detent structure 708 is engaged with the first groove 714, further rotation in the second/extension direction causes the detent structure to disengage from the first groove by contacting the second sidewall/upper surface of the groove) [FIGS. 63, 64, 71].
Regarding claim 17, Smith discloses a window shade (200) comprising: a head rail (232); a shading structure (236) including a first (244) and a second (245) suspending part, each of the first and second suspending parts respectively having a first end and a second end opposite to each other [FIG. 31]; a bottom part (234) respectively connected with the second ends of the first and second suspending parts [FIG. 37]; and the actuating system according to claim 1 (as described above), wherein the support shaft of the actuating system is fixedly connected with the head rail (via connection between the support shaft 208 and the end caps 262), and the rotary drum of the actuating system is respectively affixed with the first ends of the first and second suspending parts (via 214).
Regarding claim 18, Smith discloses that the first and second suspending parts are respectively a first and a second panel [FIGS. 30, 50], and the shading structure further comprises a plurality of transversal vanes (246) respectively connected with the first and second panels, the transversal vanes being oriented generally horizontally when the limiting mechanism is in the locking state (paragraph 0229).
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (U.S. Patent Application Publication No. 2015/0376941).
Regarding claim 1, Fujita discloses actuating system (50) for a window shade, comprising: a fixed support shaft (68); a rotary drum (38) pivotally connected with the support shaft [FIG. 4], the rotary drum being rotatable for winding or unwinding a shading structure (20) of a window shade; and a limiting mechanism (56) at least partially disposed inside the rotary drum [FIG. 4], the limiting mechanism comprising a threaded portion (70), a stop portion (72), a limiting part (74) and a follower (76), the threaded portion being provided on the support shaft [FIG. 6], the stop portion and the limiting part being respectively disposed adjacent to a first and a second end of the threaded portion [FIG. 5], and the follower being engaged with the threaded portion (paragraph 0055), the follower further being rotationally coupled to the rotary drum (via slot 82) and slidable relative to the rotary drum (paragraph 0055); wherein the rotary drum is rotatable in a first direction to drive the follower to slide toward a first position for engagement with the limiting part [FIG. 7], and in a second direction opposite to the first direction to drive the follower to slide toward a second position for engagement with the stop portion [FIG. 5].
Regarding claim 7, Fujita discloses that the limiting part (74) is adjustable on the support shaft to set a greatest windable amount of a shading structure around the rotary drum (paragraph 0058).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Application Publication No. 2016/0258211) in view of Steeves (U.S. Patent No. 4,884,618).
Regarding claim 14, Smith discloses that the spring unit comprises a torsion spring (308) disposed around a shaft assembly, but does not disclose that the shaft assembly is rotatable for adjusting a biasing force applied by the torsion spring on the rotary drum.
Nonetheless, Steeves discloses a spring unit comprising a torsion spring (11) disposed around a shaft assembly (9), the shaft assembly being rotatable for adjusting a biasing force applied by the torsion spring on the rotary drum (column 3, lines 55-65) [FIG. 7].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring unit of Smith to include the rotatable shaft assembly taught by Steeves, in order to provide adjustment of the spring counterbalance for installation of differently sized shades or to adjust the biasing force as the spring wears.

Allowable Subject Matter
Claims 8-13, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under double patenting set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634